Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the curving path of the particular channel" in line 14. There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the curving path of the particular channel" in line 12. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the curving path of the particular channel" in lines 10-11. There is insufficient antecedent basis for this limitation in the claim.
Claims 3-12 and 14-20 are rejected due to their dependency. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Pub. 20080068524) in view of Cano et al (US Pub. 20190146244 and hereafter Cano) and Kwon et al. (US Pub. 20050219436 and hereafter Kwon.
As per claim 1, Kim teaches (in figures 1-7) a dimming assembly comprising: an optically-transmissive substrate (110); a plurality of electronic components disposed on the optically-transmissive substrate, the plurality of electronic components comprising: a plurality of electrodes (191) that are arranged spaced apart from one another in a two-dimensional array, wherein each of the plurality of electrodes has a two-dimensional geometry corresponding to a shape with a plurality of sides; a plurality of conductors (171a, 171b, 121a, and 121b) that are arranged within channels between neighboring electrodes from the plurality of electrodes in a two-dimensional lattice, wherein each of the plurality of conductors follows a path that conforms to the two-dimensional geometry of the plurality of electrodes, and wherein a particular channel (one of the channels containing 171a and 171b) of the channels formed only between a first electrode (a first pixel 191 to the left of 171a and 171b) and a second electrode (a second pixel 191 to the right of 171a and 171b) of the plurality of electrodes includes a first conductor (171a) and a second conductor (171b) arranged within the particular channel and following the path of the particular channel, the second conductor being separate from the first conductor; and a plurality of circuit modules (TFTs see paragraph 155) that are arranged adjacent to the plurality of electrodes in a two-dimensional array, wherein each of the plurality of circuit modules is electrically coupled to (i) a respective electrode from the plurality of electrodes, and (ii) a respective pair of conductors (171a or 171b and 121a or 121b) from the plurality of conductors; a planar electrode layer (270) that is positioned in alignment with the plurality of electrodes; one or more layers (3) that are positioned between the optically-transmissive substrate and the planar electrode layer, wherein the one or more layers comprise one or more layers of material that respond to electric fields (see paragraph 137); a light-blocking mask (220) that is positioned in alignment with the plurality of conductors, and wherein the light-blocking mask is configured to impede light from passing between the plurality of electrodes (see paragraph 167); and control circuitry (400, 500, 600, and Vcom generator) electrically coupled to the plurality of conductors and the planar electrode layer, the control circuitry configured to apply electrical signals to the plurality of circuit modules by way of the plurality of conductors to selectively generate one or more electric fields between the planar electrode layer and one or more of the plurality of electrodes in the two-dimensional array, respectively (see paragraphs 119, 120, 137, and 162).
Kim does not specifically teach that the two-dimensional geometry corresponds to a shape with a plurality of curved sides, that the path which the plurality conductors follow is a curving path, that a path of the particular channel is curved, or that a width of the light-blocking mask is greater than a width of the channels between the neighboring electrodes. 
However, Cano teaches (in figures 1-3 and 7) forming pixel electrodes (70’, 71’, 170’). which are arranged in a two-dimensional geometry to have a plurality of curved sides (see figure 3 and paragraphs 23) and forming gate lines (50’ and 51’), data lines (60’-63’), and black matrix lines (16, 18, and 20 see figure 7 and paragraphs 134-135) that are arranged adjacent to the pixel electrodes in a two-dimensional lattice to follow a curving path that conforms to the two-dimensional geometry of adjacent pixel electrodes (see figures 3 and 7 and paragraphs 23 and 134-135) in order to limit coherent interference effects in the diffraction and prevent the formation of a luminous cross (see paragraphs 15 and 111). 
Additionally, Kwon teaches (in figure 4) forming wherein a width of a light-blocking mask (522) to be greater than a width of channels (area between pixel electrodes 517) between the neighboring electrodes (517), and wherein the light-blocking mask is configured to impede light from passing between the plurality of electrodes (paragraph 53). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Kim such that the pixel electrodes have a two-dimensional geometry corresponding to a shape with a plurality of curved sides and each of the gate lines, data lines, and light blocking mask to follow a curving path that conforms to the two-dimensional geometry of adjacent pixel electrodes and to set the width of the light blocking mask such that it overlaps the edges of the pixel electrodes and is therefore wider than a width of the channels. 
The motivation to modify the shape of the pixel electrodes, gate lines, data lines, and light blocking mask would have been to limit coherent interference effects in the diffraction and prevent the formation of a luminous cross as taught by Cano (see paragraphs 15 and 111). The motivation to set the width of the light blocking mask to be wider than the channels would have been to prevent light leakage. 
As per claim 2, Kim teaches (in figures 1-7) a display system comprising: a substrate (110); a plurality of electronic components disposed on the substrate, the plurality of electronic components comprising: a plurality of pixels (191) that are arranged in a two-dimensional array, wherein each of the plurality of pixels has a two-dimensional geometry corresponding to a shape; a plurality of conductors (121a, 121b, 171a, and 171b) that are arranged within channels between neighboring pixels from the plurality of pixels, and wherein a particular channel (one of the channels containing 171a and 171b) of the channels formed only between a first pixel (a first pixel 191 to the left of 171a and 171b) and a second pixel (a second pixel 191 to the right of 171a and 171b) of the plurality of pixels includes a first conductor (171a) and a second conductor (171b) arranged within the particular channel and following a path of the particular channel, the second conductor being separate from the first conductor; and a plurality of circuit modules (TFTs see paragraph 155) that are arranged adjacent to the plurality of pixels, wherein each of the plurality of circuit modules is electrically coupled to a respective pixel from the plurality of pixels and at least one conductor from the plurality of conductors; a light-blocking mask (220) that is positioned in alignment with the plurality of conductors, wherein the light-blocking mask is configured to impede light from passing between the plurality of pixels (see paragraph 167); and control circuitry (400, 500, 600, and Vcom generator) electrically coupled to the plurality of conductors, the control circuitry configured to apply electrical signals to the plurality of circuit modules by way of the plurality of conductors (see paragraph 119 and 120).
Kim does not specifically teach that the two-dimensional geometry corresponds to a shape with at least one curved side, that a path of the particular channel is curved, or that a width of the light-blocking mask is greater than a width of the channels between the neighboring electrodes. 
However, Cano teaches (in figures 1-3 and 7) forming pixel electrodes (70’, 71’, 170’). which are arranged in a two-dimensional geometry to have a plurality of curved sides (see figure 3 and paragraphs 23) and forming gate lines (50’ and 51’), data lines (60’-63’), and black matrix lines (16, 18, and 20 see figure 7 and paragraphs 134-135) that are arranged adjacent to the pixel electrodes in a two-dimensional lattice to follow a curving path that conforms to the two-dimensional geometry of adjacent pixel electrodes (see figures 3 and 7 and paragraphs 23 and 134-135) in order to limit coherent interference effects in the diffraction and prevent the formation of a luminous cross (see paragraphs 15 and 111). 
Additionally, Kwon teaches (in figure 4) forming wherein a width of a light-blocking mask (522) to be greater than a width of channels (area between pixel electrodes 517) between the neighboring electrodes (517), and wherein the light-blocking mask is configured to impede light from passing between the plurality of electrodes (paragraph 53). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Kim such that the pixel electrodes have a two-dimensional geometry corresponding to a shape with a plurality of curved sides and each of the gate lines, data lines, and light blocking mask to follow a curving path that conforms to the two-dimensional geometry of adjacent pixel electrodes and to set the width of the light blocking mask such that it overlaps the edges of the pixel electrodes and is therefore wider than a width of the channels. 
The motivation to modify the shape of the pixel electrodes, gate lines, data lines, and light blocking mask would have been to limit coherent interference effects in the diffraction and prevent the formation of a luminous cross as taught by Cano (see paragraphs 15 and 111). The motivation to set the width of the light blocking mask to be wider than the channels would have been to prevent light leakage. 
As per claim 3, Kim in view of Cano teaches that each of the plurality of conductors (gate lines 121a and 121b and data lines 171a and 171b in Kim as modified to have curving paths taught by the gate lines 50’-51’ and data lines 60’-62’ in Cano) follows a curving path that conforms to the two-dimensional geometry of the plurality of pixels (191 in Kim as modified by Cano to have a shape corresponding to 70’, 71’, 170’ in Cano) (see figure 3 of Cano).
As per claim 4, Kim in view of Cano teaches that the substrate (110 in Kim) is an optically- transmissive substrate (see paragraph 143 in Kim).
As per claim 5, Kim in view of Cano teaches that the plurality of pixels (191 in Kim as modified by Cano to have a shape corresponding to 70’, 71’, 170’ in Cano) are a plurality of electrodes (191 in Kim as modified by Cano to have a shape corresponding to 70’, 71’, 170’ in Cano).
As per claim 6, Kim in view of Cano teaches a planar electrode layer (270 in Kim) that is positioned in alignment with the plurality of pixels (191 in Kim as modified by Cano to have a shape corresponding to 70’, 71’, 170’ in Cano).
As per claim 7, Kim teaches (in figures 1-3) one or more layers (3) that are positioned between the substrate (110) and the planar electrode layer (270), wherein the one or more layers comprise one or more layers of material that respond to electric fields (see paragraph 137).
As per claim 8, Kim teaches that the control circuitry (400, 500, 600, and Vcom generator) is further electrically coupled to the planar electrode layer (270) (see paragraph 162 and figure 1).
As per claim 9, Kim in view of Cano teaches that the control circuitry (400, 500, 600, and Vcom generator in Kim) is configured to apply electrical signals to the plurality of circuit modules (TFTs in Kim) by way of the plurality of conductors (171a, 171b, 121a, and 121b in Kim as modified to have path taught by the gate lines 50’-51’ and data lines 60’-62’ in Cano) to selectively generate one or more electric fields between the planar electrode layer and one or more of the plurality of pixels in the two-dimensional array, respectively (see paragraphs 119, 120, 137, and 162).
As per claim 10, Kim in view of Cano teaches that each of the plurality of circuit modules (TFTs in Kim) is electrically coupled to a pair of conductors (171a or 171b and 121a or 121b) from the plurality of conductors (171a, 171b, 121a, and 121b in Kim as modified to have path taught by the gate lines 50’-51’ and data lines 60’-62’ in Cano).
As per claim 11, Kim in view of Cano teaches that each of the shapes includes a plurality of curved sides (see figure 3 of Cano).
As per claim 12, Kim in view of Cano teaches that the plurality of pixels (191 in Kim as modified by Cano to have a shape corresponding to 70’, 71’, 170’ in Cano) form a particular tessellation (see figure 3 of Cano).
As per claim 13, Kim teaches (in figures 1-7) a display system comprising: a first optically-transmissive substrate (110) upon which a first set of one or more electrodes (191) are disposed; a second optically-transmissive substrate (210) upon which a second set of one or more electrodes (270) are disposed; a plurality of conductors (171a, 171b, 121a, and 121b) that are arranged within channels between neighboring electrodes from either the first set of one or more electrodes or the second set of one or more electrodes, and wherein a particular channel (one of the channels containing 171a and 171b) of the channels formed only between a first electrode (a first pixel 191 to the left of 171a and 171b) and a second electrode (a second pixel 191 to the right of 171a and 171b) includes a first conductor (171a) and a second conductor (171b) arranged within the particular channel and following the path of the particular channel, the second conductor being separate from the first conductor; one or more layers (3) that are positioned between the first set of one or more electrodes and the second set of one or more electrodes, wherein the one or more layers comprise one or more layers of material that respond to electric fields (see paragraph 137); a quantity of material (220) disposed in a particular geometric pattern over the second optically-transmissive substrate, wherein the quantity of material includes a light-blocking mask that is configured to impede light from passing between the first set of one or more electrodes or the second set of one or more electrodes (see paragraph 167); and control circuitry electrically coupled to the first set of one or more electrodes and the second set of one or more electrodes, the control circuitry (400, 500, 600, and Vcom generator) configured to apply electrical signals to one or both of the first and second sets of one or more electrodes to selectively generate one or more electric fields across the one or more layers (see paragraphs 119, 120, 137, and 162).
That the path of the particular channel is a curving path, that a width of the light-blocking mask is greater than a width of the channels between the neighboring electrodes, or that the particular geometric pattern includes a plurality of curved segments. 
However, Cano teaches (in figures 1-3 and 7) forming pixel electrodes (70’, 71’, 170’). which are arranged in a two-dimensional geometry to have a plurality of curved sides (see figure 3 and paragraphs 23) and forming gate lines (50’ and 51’), data lines (60’-63’), and black matrix lines (16, 18, and 20 see figure 7 and paragraphs 134-135) that are arranged adjacent to the pixel electrodes in a two-dimensional lattice to follow a curving path that conforms to the two-dimensional geometry of adjacent pixel electrodes (see figures 3 and 7 and paragraphs 23 and 134-135) in order to limit coherent interference effects in the diffraction and prevent the formation of a luminous cross (see paragraphs 15 and 111). 
Additionally, Kwon teaches (in figure 4) forming wherein a width of a light-blocking mask (522) to be greater than a width of channels (area between pixel electrodes 517) between the neighboring electrodes (517), and wherein the light-blocking mask is configured to impede light from passing between the plurality of electrodes (paragraph 53). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Kim such that the pixel electrodes have a two-dimensional geometry corresponding to a shape with a plurality of curved sides and each of the gate lines, data lines, and light blocking mask to follow a curving path that conforms to the two-dimensional geometry of adjacent pixel electrodes and to set the width of the light blocking mask such that it overlaps the edges of the pixel electrodes and is therefore wider than a width of the channels. 
The motivation to modify the shape of the pixel electrodes, gate lines, data lines, and light blocking mask would have been to limit coherent interference effects in the diffraction and prevent the formation of a luminous cross as taught by Cano (see paragraphs 15 and 111). The motivation to set the width of the light blocking mask to be wider than the channels would have been to prevent light leakage. 
As per claim 14, Kim in view of Cano and Kwon teaches that each of the plurality of curved segments (220 in Kim as modified by Cano and Kwon) is disposed in alignment with an edge of a respective electrode from the first set of one or more electrodes or the second set of one or more electrodes (see paragraph 167 in Kim paragraphs 134-135 in Cano and paragraph 53 in Kwon).
As per claim 15, Kim in view of Cano and Kwon teaches that the edge of the respective electrode with which each of the plurality of curved segments is aligned has a curved geometry (see figure 3 in Cano).
As per claim 16, Kim in view of Cano teaches that the curved geometry is semicircular, serpentine, sinusoidal, or a combination thereof (see figure 3 in Cano).
As per claim 17, Kim in view of Cano does not specifically teach that the edge of the respective electrode with which each of the plurality of curved segments is aligned corresponds to a sinuosity value that is less than or equal to a value of 1.02.
	However, Cano teaches that the amplitude of the segments and therefore the sinuosity value is a result effect value in that if the amplitude is too large the lines may short circuit with one another and if the amplitude is too small coherent interference effects will occur see paragraphs (37 and 41). 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to set the sinuosity value of the edge of the respective electrode with which each of the plurality of curved segments is aligned to be less than or equal to a value of 1.02, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B)) 
As per claim 18, Kim does not specifically teach that the quantity of material disposed over the second optically-transmissive substrate comprises a quantity of resin or chromium.
However, Kwon teaches that it is known to form a black matrix layer out of r chromium (paragraph 53). 
As such, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to form the quantity of material disposed over the second optically-transmissive substrate (black matrix) out of chromium since a prima facie case of obviousness exists for the selection of a known material based on its suitability for its intended use (see MPEP 2144.07).
As per claim 19, Kim in view of Cano and Kwon teaches that a point spread function (PSF) of the particular geometric pattern corresponds to an Airy pattern (see figure 3 in Cano).
Regarding the functional limitation “a point spread function (PSF) of the particular geometric pattern corresponds to an Airy pattern” since the structure of the device of Kim in view of Cano and Kwon is identical to the claimed structure, the device of Kim in view of Cano and Kwon is considered to be as capable of performing the function as the claimed invention, absent any claimed structural difference. See MPEP § 2114 I & II, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function... A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim.” in the instant case, the driving lines and light blocking layers in Kim as modified by Cano and Kwon to be curved are considered capable of providing a point spread function which corresponds to an Airy pattern. 
As per claim 20, Kim in view of Cano teaches that the particular geometric pattern corresponds to a particular tessellation (see figure 3 in Cano).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/            Examiner, Art Unit 2871